DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a method of forming a back-end-of-line memory device which comprises method of forming a back-end-of-line memory device which comprises forming a memorization layer over a substrate, forming a first self-aligned double patterning stack which comprises a first organic planarization layer formed over the memorization layer, a first masking layer formed over the first organic planarization layer, a first set of mandrels formed over the first masking layer, and a first set of spacers formed on sidewalls of the first set of mandrels, forming a patterned memorization layer by transferring a first pattern of the first set of spacers to the memorization layer, forming a second self-aligned double patterning stack which comprises a second organic planarization layer formed over the patterned memorization layer, a second masking layer formed over the second organic planarization layer, a second set of mandrels formed over the second masking layer, and a second set of spacers formed on sidewalls of the second set of mandrels, and forming an array of pillars from the patterned memorization layer by transferring a second pattern of the second set of spacers to the patterned memorization layer such that the first organic planarization layer, the second organic planarization layer, the first set of mandrels and the second set of mandrels comprise a spin-on coated organic planarization layer material and such that the memorization layer, the first masking layer and 
Bouche et al. (United States Patent Application Publication No. US 2018/0174894 A1) discloses a semiconductor structure which utilizes first and second memorization layers along with first and second mandrels to form its final structure.  However the Bouche reference does not disclose the applicant’s claimed patterning nor does it disclose the applicant’s claimed selectivity of the materials (during removal) in the structure.  Therefore Bouche does not teach the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817